EXHIBIT 10.48
SECOND AMENDMENT TO LEASE AGREEMENT
     THIS SECOND AMENDMENT TO LEASE AGREEMENT (“Second Amendment”) is made and
entered into this 9th day of January, 2009, by and between NOBLEGENE
DEVELOPMENT, LLC, a Tennessee limited liability company (“Landlord”) and
BIOMIMETIC THERAPEUTICS, INC., a Delaware corporation (“Tenant”).
R E C I T A L S:
     WHEREAS, Landlord has leased to the Tenant certain premises in the CSLSC
Building C (“Building C”) as more particularly described in that certain Lease
Agreement dated August 17, 2007 between Landlord and Tenant (the “Building C
Lease”);
     WHEREAS, Landlord has incurred additional costs in the shell design and
construction of Building C due to Tenant’s requested changes to the shell of
Building C (see Schedule “A”); and
     WHEREAS, Landlord and Tenant have mutually agreed to amend the Lease as set
forth herein to compensate Landlord for its additional costs.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant do hereby
covenant and agree as follows:

1.   Amendment.     Section 3.1 of the Lease is deleted in its entirety and
replaced with the following language:

     “3.1 Base Rent.     Tenant shall pay to Landlord, without notice or demand,
in lawful money of the United States of America, at Landlord’s address set forth
herein or at such other place or to such other person, firm or corporation as
Landlord, from time to time, may designate in writing, Base Rent for each Lease
Year during the Term of this Lease in an annual amount equal to $26.00
multiplied by the Thirty-Thousand (30,000) rentable square feet within the
Leased Premises, and such amount shall be adjusted from time to time under the
terms of this Lease. The annual Base Rent, which for the first Lease year shall
be Seven Hundred and Eighty Thousand and 00/100 Dollars ($780,000.00), shall be
due and payable in twelve (12) equal monthly installments in the amount of Sixty
Five Thousand and 00/100 Dollars ($65,000.00) each, payable in advance,
beginning on the Commencement Date and continuing on the first day of each
successive calendar month thereafter during the Term of this Lease. If any
payment of Rent owing by Tenant to Landlord after the Commencement Date shall
not be paid within five (5) days of the date when due, such unpaid amount shall
be considered delinquent, and shall (i) be assessed a late fee in the amount of
five percent (5%) of the unpaid amount, and (ii) bear interest at the Overdue
Rate from the date such Rent payment was due to the date of actual payment.”

1



--------------------------------------------------------------------------------



 



     The remaining provisions of the Lease Agreement shall remain in full force
and effect.

2.   Additional Consideration.     Within thirty (30) days of the execution of
this Second Amendment, Tenant shall pay Landlord, Two Hundred Thousand and
00/100 Dollars ($200,000.00).

3.   Acknowledgements.     Upon execution of this Second Amendment, and payment
of the additional consideration set forth above, Landlord acknowledges that the
entire amount of additional costs for shell design and construction costs shall
be satisfied and paid in full. Landlord further acknowledges that the Tenant
shall have no additional obligation to Landlord for shell design and
construction costs.

     IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Lease Agreement as of the day and date first above written.

            LANDLORD:           NOBLEGENE DEVELOPMENT, LLC,
a Tennessee limited liability company
        By:   /s/ John N. Weckesser                 Its:   Chief Operations
Manager                         TENANT:     BIOMIMETIC THERAPEUTICS, INC.,
a Delaware corporation
        By:   /s/ Larry Bullock                 Its:   Chief Financial Officer  
                 

2



--------------------------------------------------------------------------------



 



SCHEDULE A — TENANT DIRECTED SHELL BUILDING C COSTS

     
Additional design costs from Centric Architecture are
  $221,776.00
Additional costs from Central Concrete Placement are
  $112,751.00
Completed and paid cost by Landlord total
  $334,527.00

     
Additional cost of structural steel (difference of estimates, one without raised
roof and one with raised roof area)
  $69,000.00
Siding, insulation, miscellaneous flashing, etc
  $3,000.00
Total estimated cost for steel is
  $72,000.00

$406,527.00 as of December 3rd 2008 is the combined total cost to Tenant until
substantial completion if paid now.
Landlord eliminated mark-up and direct cost from the WL Group with expectations
it will hasten a quick turnaround.
Landlord acknowledges all shell cost from attributable to Tenants new shell
requirements are paid in full and that there will be no additional shell cost
from Landlord. Tenant will have no further obligation to the shell until
“substantial completion” is reached or until such time “Tenant Improvements”
commence, whichever is the earlier.

3